Name: Commission Regulation (EEC) No 2912/78 of 12 December 1978 amending Regulation (EEC) No 2058/77 on the transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 78 No L 348/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2912/78 of 12 December 1978 amending Regulation (EEC) No 2058/77 on the transfer of skimmed-milk powder to the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 7 (5) and 10 (3) thereof, Having regard to Council Regulation (EEC) No 1621 /77 of 18 July 1977 on the transfer of skimmed ­ milk powder to the Italian intervention agency by the intervention agencies of other Member States (3 ), and in particular Article 1 (2) thereof, Whereas by the second indent of Article 4 (c) of Commission Regulation (EEC) No 2058/77 of 16 September 1977 laying down detailed rules for the application of Regulation (EEC) No 1621 /77 on the transfer to the Italian intervention agency of skimmed ­ milk powder held by the intervention agencies of other Member States (4), as amended by Regulation (EEC) No 1 327/78 (5 ), the quantity of skimmed-milk powder sold under Regulation (EEC) No 2213/76 is limited to 200 tonnes per month per buyer ; whereas the progress of the operation , potential sales of the skimmed-milk powder and experience acquired dictate the advisability of increasing this amount to 400 tonnes in order to enable quantities transferred to be disposed of more quickly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The quantity of 200 tonnes mentioned in the second indent of Article 4 (c) of Regulation (EEC) No 2058/77 is replaced by 400 tonnes . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 181 , 21 . 7 . 1977, p. 6 . (4 ) OJ No L 239, 17 . 9 . 1977, p. 16 . (5 ) OJ No L 159, 17 . 6 . 1978 , p. 29 .